DETAILED ACTION
This Allowance is in response to the above identified patent application filed on May 12, 2020.  Claims 1 – 10 are pending and are currently being allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Raymond Sun (Atty. of Rec. Reg. No. 35,699) on Friday, June 18, 2021.

	The application has been amended as follows: 	Claim 11 has been combined with claim 10.  Therefore, claim 11 is now cancelled.

	Replace claim 10 with - - A pick-up truck comprising: a truck bed having a driver side wall and a passenger side wall; 
a beam assembly installed inside the truck bed; and 

wherein the ladder loader comprises: a ladder support frame having a front beam, a rear beam, a first side beam and a second side beam, each side beam connected to the front and rear beams to form a rectangle having a periphery; 
the ladder support frame further including a connecting beam spaced apart from the front beam and closer to the front beam than the rear beam, and the connecting beam extending across the side beams in a manner where a first end of the connecting beam terminates at the first side beam and a second end of the connecting beam extends past the second side beam and beyond the periphery of the rectangle, with a front holding bar extending transverse to the connecting beam at the second end, and wherein a front crossing joint is defined where the connecting beam extends across the second side beam; 
wherein the rear beam has a first end that terminates at the first side beam and a second end that extends past the second side beam and beyond the periphery of the rectangle, with a rear holding bar extending transverse to the rear beam at the second end of the rear beam, and wherein a rear crossing joint is defined where the rear beam extends across the second side beam; 
a front pivot assembly pivotably secured to the beam assembly and secured to the second side beam and the connecting beam, the front pivot assembly having a front 
a rear pivot assembly pivotably secured to the beam assembly and secured to the rear beam and the connecting beam, the rear pivot assembly having a rear pivot plate, a rear connector bracket, a rear transverse beam having a lower end connected to the rear pivot plate, and an upper end that is secured to the rear crossing joint via the rear connector bracket. - -

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or show in combination ALL the features of applicant’s invention:
With respect to claims 1 & 10, a novel ladder loader for use with a truck having, amongst other structures, a front crossing joint defined where the connecting beam extends across the second side beam; and wherein a rear crossing joint defined where the rear beam extends across the second side beam; 
a front pivot assembly secured to the second side beam and the connecting beam (i.e. Right (4) in Figure 1), the front pivot assembly having a front pivot plate, a front connector bracket, a front transverse beam having a lower end connected to the front pivot plate, and an upper end that is secured to the front crossing joint via the front connector bracket; and
a rear pivot assembly secured to the rear beam and the connecting beam, the rear pivot assembly having a rear pivot plate, a rear connector bracket, a rear transverse beam having a lower end connected to the rear pivot plate, and an upper end that is secured to the rear crossing joint via the rear connector bracket.

(U.S. Patent Number 9,327,654 B2) to Richter et al., teaches the ladder loader for use with a truck, comprising: 
a ladder support frame (1) having a front beam (8), a rear beam (i.e. Left (4) in Figure 1), a first side beam (5) and a second side beam (6), each side beam (5 & 6) connected to the front and rear beams {i.e. (8 & (i.e. Left (4) in Figure 4))} to form a rectangle having a periphery (See Figure 1); 
the ladder support frame (1) further including a connecting beam (i.e. Right (4) in Figure 1) spaced apart from the front beam (8) and closer to the front beam (8) than the rear beam (i.e. Left (4) in Figure 1), and the connecting beam (i.e. Right (4) in Figure 1) extending across the side beams (5 & 6) in a manner where a first end of the connecting beam terminates at the first side beam (5) and a second end of the connecting beam (i.e. Right (4) in Figure 1) extends past the second side beam (6) and beyond the periphery of the rectangle (See Figure 1), with a front holding bar (i.e. Right (9) in Figure 1) extending transverse to the connecting beam (i.e. Right (4) in Figure 1( at the second end; 
wherein the rear beam (i.e. Left (4) in Figure 1) has a first end that terminates at the first side beam (5) and a second end that extends past the second side beam (6) and beyond the periphery of the rectangle, with a rear holding bar (i.e. Left (9’) in Figure 
 a front pivot assembly (i.e. Right (16) in Figure 1) and a rear pivot assembly (i.e. Left (16) in Figure 1).
However, Richter et al., does NOT explicitly teach a front crossing joint is defined where the connecting beam extends across the second side beam; and wherein a rear crossing joint is defined where the rear beam extends across the second side beam; 
a front pivot assembly (i.e. Right (16) in Figure 1) “secured” to the second side beam (6) and the connecting beam (i.e. Right (4) in Figure 1), the front pivot assembly having a front pivot plate, a front connector bracket, a front transverse beam having a lower end connected to the front pivot plate, and an upper end that is secured to the front crossing joint via the front connector bracket; and
a rear pivot assembly (i.e. Left (16) in Figure 1) “secured” to the rear beam (i.e. Left (4) in Figure 1) and the connecting beam (i.e. Right (4) in Figure 4), the rear pivot assembly having a rear pivot plate, a rear connector bracket, a rear transverse beam having a lower end connected to the rear pivot plate, and an upper end that is secured to the rear crossing joint via the rear connector bracket. 

The prior art of record shows similar examples of element disclosed in applicant’s invention; however, it is the examiner’s opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at applicant’s invention.

[AltContent: textbox (Front Pivot Assembly (16))]
[AltContent: arrow][AltContent: textbox (Rear Holding Bar )][AltContent: arrow][AltContent: textbox (Front Holding Bar )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Rear Pivot Assembly (16))][AltContent: arrow][AltContent: textbox ( 1st Side Beam (5))][AltContent: arrow][AltContent: textbox (Rear Beam (4))][AltContent: arrow][AltContent: textbox (2nd Side Beam (6))][AltContent: textbox (Ladder Support Frame (1))][AltContent: textbox (Front Beam (8))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Connecting Beam (4))]		
    PNG
    media_image1.png
    412
    487
    media_image1.png
    Greyscale

 
(U.S. Patent Number 8,833,621 B2) to Burkhardt discloses the pick-up truck (60) comprising: the truck bed having a driver side wall and a passenger side wall (See Figure 1); 
the beam assembly (i.e. Left & Right (14) in Figures 1 & 2) installed inside the truck bed (See Figure 1); and 
the ladder loader (20, 24 & 28) pivotably secured to the beam assembly (i.e. Left & Right (14) in Figure 2) along either the driver side wall or the passenger side wall, the ladder loader (20, 24 & 28) being pivoted between the stow position (See Figures 1, 2 & 9) where the ladder loader (20, 24 & 28) is above the beam assembly (i.e. Left & Right (14) in Figure 2), and the deployed position (See Figures 3 & 10) where the ladder 
	However, Burkhardt does NOT explicitly teach a ladder support frame having a front beam, a rear beam, a first side beam and a second side beam, each side beam connected to the front and rear beams to form a rectangle having a periphery; 
the ladder support frame further including a connecting beam spaced apart from the front beam and closer to the front beam than the rear beam, and the connecting beam extending across the side beams in a manner where a first end of the connecting beam terminates at the first side beam and a second end of the connecting beam extends past the second side beam and beyond the periphery of the rectangle, and wherein a front crossing joint is defined where the connecting beam extends across the second side beam; 
wherein the rear beam having a first end that terminates at the first side beam and a second end that extends past the second side beam and beyond the periphery of the rectangle, and wherein a rear crossing joint is defined where the rear beam extends across the second side beam. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.L.V/Examiner, Art Unit 3734      

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734